CORCORAN, Judge,
specially concurring:
For years careful practitioners in an excess of caution have routinely added fictitious parties-defendants to their complaints.
It appears to be common practice in a few states, notably California and Arizona, to name “Doe” defendants in nearly ever lawsuit filed. Known defendants are named, followed by a listing of “Does” one to ten, or whatever number is desired.
Comment, Unknown Parties: The John Doe Defendants, 1970 Ariz.St.L.J. 256, 259 n. 22. This practice has been adopted for a number of good reasons, including that demonstrated in this case.
In a highly specialized international technological and industrial community not only products themselves but a myriad of components may cause injury leading to a claim of liability. In this complex international community, economic, financial, legal, tax, insurance, public relations, potential liability, and a host of other considerations unrelated to the function to be performed in creating products may dictate the form and relationship of national and multi-national corporations and other organizations, some of which do business under assumed names, which must first be identified through discovery before the appropriate parties-defendants can be named. The injured party may have no indication of the existence of additional parties-defendants who might be *368liable and to anticipate this as a fact by naming fictitious defendants is only reasonable.
In my view, a fair interpretation of rules 10(f) and 15(c) and Montano v. Scottsdale Baptist Hospital, Inc., supra, would place a plaintiff in the same posture in filing his complaint against a fictitious defendant where he reasonably believes there is such a defendant but does not have knowledge of his identity, as where reasonable speculation would lead the plaintiff to add fictitious parties-defendants because there may be such parties which later discovery will identify.